DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Bilodeau (Reg. No. 43,438) on March 23, 2022.
The application has been amended as follows: 
Claim 1, lines 3 and 6, “the stator core” should be -- the stator iron core --.
Claim 1, line 23, “the gripping direction” should -- a gripping direction --.
Claim 2, lines 3 and 6, “the stator core” should be -- the stator iron core --.
Claim 2, line 22, “the gripping direction” should -- a gripping direction --.
Claim 3, lines 3 and 6, “the stator core” should be -- the stator iron core --.
Claim 3, line 22, “the gripping direction” should -- a gripping direction --.
Reasons for Allowance
3.	Claims 1-17 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:
claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the gripping portion (301) includes: a first lower contact portion (311) in contact with a lower surface of the stator winding portion (4); a first upper contact portion (312) in contact with an upper surface of the temperature sensor (5) on the stator winding portion (4); and a first connecting portion (313) that connects the first lower contact portion (311) and the first upper contact portion (312), at least one of the first lower contact portion (312), the first upper contact portion (312), or the first connecting portion (313) is deformable in the gripping direction (z), which is the direction along which the gripping portion (301) grips the stator winding portion (4) and the temperature sensor (5), and-2-4878-4007-1690.1Atty. Dkt. No. 095909-0339 at least one of the first lower contact portion (311), the first upper contact portion (312) or the first connecting portion (313) is deformable in a direction other than the gripping direction (z) (see figs. 3 and 5 below) -- in the combination as claimed.
Claims 13-17 are allowed due to dependence on claim 1.

    PNG
    media_image1.png
    371
    453
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    828
    584
    media_image2.png
    Greyscale

claim 2 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the engaging portion (302) includes: a second lower contact portion (341) in contact with the lower surface of the stator winding portion (4); a second upper contact portion (342) in contact with an upper surface of the stator winding portion (4); and a second connecting portion (343) that connects the second lower contact portion (341) and the second upper contact portion (342), at least one of the second lower contact portion (341), the second upper contact portion (342) or the second connecting portion (343) is deformable in the gripping direction (z) which is the direction along which the gripping portion grips the stator winding portion (4) and the temperature sensor (5), and-3-4878-4007-1690.1Atty. Dkt. No. 095909-0339 at least one of the second lower contact portion (341), the second upper contact portion (342), or the second connecting portion (343) is deformable in a direction other than the gripping direction (z) (see figs. 3 and 5 above) -- in the combination as claimed.
Claims 4 and 5 are allowed due to dependence on claim 2.
Regarding claim 3 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the gripping portion (301) includes: a first lower contact portion (311) in contact with a lower surface of the stator winding portion (4); a first upper contact portion (312) in contact with an upper surface of the temperature sensor (5) on the stator winding portion (4); and a first connecting portion (313) that connects the first lower contact portion (311) and the first upper contact portion (312), at least one of the first lower contact portion (312), the first upper contact portion (312), or the first connecting portion (313) is deformable in the gripping direction (z), which is the direction along which the 
Claims 6-12 are allowed due to dependence on claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834